PER CURIAM.
Appellant, as plaintiff in the trial court, brought an action in two counts against the appellee. Each count was for salary claimed under an employment contract. The first count alleged a written contract and the second, an oral agreement to employ. A jury trial resulted in a verdict and subsequent judgment for the defendant on both counts.
On this appeal, appellant has failed to demonstrate prejudicial error. The judgment is affirmed upon authority of the rule that an appellate court will not reverse a judgment based on substantial evidence where the record does not reveal that the errors resulted in a miscarriage of justice. Symmes v. Prairie Pebble Phosphate Co., 69 Fla. 4, 67 So. 228 (1915); Victor Hotel Owners v. Sperling, Fla.App.1958, 104 So.2d 120.
Affirmed.